DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 9,997,214) in view of Kamalanathan et al. (US 2016/0012885 A1).  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. and Kamalanathan et al., in view of Li et al. (US 2017/0040995 A1).
As per claim 1, Kumar teaches an apparatus (FIG. 4A) comprising:
a first transistor (transistor 204B, FIG.  4A) coupled between a first supply node (VDDQ, FIG. 4A) and an output node (210, FIG. 4A), wherein the first transistor is an N-type transistor (NMOS device 204B: col. 4, line 60); 
a resistive device and a second transistor coupled in series (resistor and transistor 208 are in series between 210 and VSS, FIG. 4A) between the output node (210, FIG. 4A) and a second supply node (VSS, FIG. 4A); and
a third transistor (transistor 204A, FIG. 4A) coupled between the first supply node (VDDQ, FIG. 4A) and the output node (210, FIG. 4A), wherein the third transistor is a P-type transistor (PMOS device 204A: col. 4, line 60).
Kumar further teaches outputting a first power supply at the first supply node in a first mode of operation (outputting 0.3V at VDDQ - FIG. 3B; VDDQ is first supply node; first mode of operation is operation with 0.3V) and outputting a second power supply at the first supply node in a second mode of operation (outputting 0.6V at VDDQ - FIG. 3A; VDDQ is first supply node; second mode of operation is operation with 0.6V), wherein a first voltage level of the first power supply is lower than a second voltage level of the second power supply (first voltage level of the first power supply is 0.3 V; second voltage level of the second power supply is 0.6 V; first voltage level of the first power supply is therefore lower than second voltage level of the second power supply).  Kumar does not specifically teach a multiplexer receiving a first power supply and a second power supply, and outputting one of the first or second power supply to the first supply node.  
Kamalanathan teaches using a multiplexer (223, FIG. 11 C) to receive a plurality of power supplies (V0, V1,… of FIG. 11C; [0137], lines 1-5; [0138], lines 1-2) and to output one of the plurality of power supplies (one of V0, V1,…) to a supply node ([0137], lines 1-5; 225, FIG. 11 C), and to also output a different one of the plurality of power supplies to the supply node to allow for operation with both the one of the plurality of power supplies and the different one of the plurality of power supplies (FIG. 2H, FIG. 3G; [0137], lines 8-10).
Kamalanathan would have suggested to one skilled in the art before the effective filing date of the claimed invention to use a multiplexer to receive a first power supply and a second power supply and to output one of the first or second power supply to the first supply node of Kumar (e.g. the first power supply) and to also output the other one of the first or second power supply to the first supply node of Kumar (e.g. the second power supply) to allow for operation with both the first power supply and the second power supply.
Kumar further teaches a pre-driver circuitry (202, FIG. 4A) to receive data (I, FIG. 4A; col. 5, lines 19-21), and to output a first control signal to control the first transistor (“0” at gate of transistor 204B turning off transistor 204B: col. 5, lines 37-38), a second control signal to control the second transistor (“0” at gate of transistor 208 turning off transistor 208: col. 5, lines 50-51), and a third control signal to control the third transistor (“1” at gate of transistor 204A turning off transistor 204A: col. 5, lines 41-42),
wherein, in the first mode of operation, the pre-driver circuitry is to turn off the third transistor and use the first transistor to selectively pull-up the output node based on the data (first mode of operation is operation with 0.3V of FIG. 3B; in FIG. 3B, third transistor 204A is turned off and first transistor 204B is used to pull-up the output node based on I = 1); and 
wherein, in the second mode of operation, the pre-driver circuitry is to turn off the first transistor and use the third transistor to selectively pull-up the output node based on the data (second mode of operation is operation with 0.6V of FIG. 3A; in FIG. 3A, first transistor 204B is turned off and third transistor 204A is used to pull-up the output node based on I = 1).
As per claim 3, Kumar teaches the pre-driver circuitry turning off the third transistor via the third control signal, in response to a voltage at the first supply node being lower than a threshold voltage (FIG. 3B discloses third transistor 204A being turned off for any voltage greater than 0.3V; FIG. 3B therefore suggests a threshold voltage being a voltage greater than 0.3V).
As per claim 6, Kumar teaches the pre-driver circuitry, in the first and second modes of operation, controlling the second transistor to selectively pull down the output node based on the data (second transistor 208 is used for pulling down the output node when I = 0 irrespective of whether 0.3V or 0.6V is received at VDDQ).
As per claim 9, Kumar suggests the first voltage level being equal to 0.3V for operation with LPDDR5 DRAM (col. 1, line 24) and the second voltage level being equal 0.6V to allow for operation with LPDDR4X DRAM (col. 1, line 23).  
Kumar teaches the first voltage level being equal to or lower than 0.7V (0.3 V is less than 0.7V).  Kumar does not teach and the second voltage level being higher than 1.0V.  
Li teaches a first voltage being 0.4V for operation with LPDDR4x SDRAM ([0003], lines 5-6) and a second voltage being 1.1V for operation with LPDDR4 SDRAM ([0003], lines 6-7).  Li would have suggested to one skilled in the art before the effective filing date of the claimed invention to use 0.4V as the first voltage for operation with LPDDR4x SDRAM and 1.1V as the second voltage for operation with LPDDR4 SDRAM instead of the first voltage of Kumar for operation with LPDDR5 DRAM and the second voltage of Kumar for operation with LPDDR4X DRAM – hence the first voltage level being lower than 0.7V (0.4V is lower than 0.7V) and the second voltage level being higher than 1.0V (1.1V is higher than 1.0V) for operation with LPDDR4x SDRAM and LPDDR4 SDRAM respectively.
As per claim 10, Kumar teaches the apparatus being a transmitter circuitry (FIG. 2 illustrates an architecture for implementing output drivers (col. 3, lines 37-38); output driver suggests a transmitter circuitry) included in one of: a memory controller that is to transmit data to a memory interface, or the memory interface that is coupled to a memory (architecture of FIG. 2, e.g. for LPDDR4X DRAM interface application (col. 2, lines 14-15) suggests a DRAM interface including output driver of FIG. 2; DRAM is memory).
As per claim 11, Kumar teaches the first and second voltage levels of the first supply node being at a higher voltage than a voltage of the second supply node (VDDQ is 0.6V in FIG. 3A, VDDQ is 0.3V in FIG. 3B; when pulldown portion of architecture is turned on, output value applied to pad 210 is zero volts (col. 6, lines 47-50) suggests VSS being 0V; VDDQ is at a higher voltage than voltage at VSS); and an output signal at the output node is indicative of the data (output signal 0 and VOH at pad 210 is indicative of input signal 0 and VDD at I in FIG. 2; I is input signal (col. 5, lines 19-21) in FIG. 2).

Claim Objections
Claim 3 is objected to because of the following informalities:  
“to switch off the third transistor” in line 2 of claim 3 needs to be replaced with “to turn off the third transistor” for consistency. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                             TQN: September 13, 2021